Cochrane, J. (concurring) :
The storm center in this case is the following brief sentence in a contract of considerable length, viz. : “ The supply is to be taken from a 2" meter.” If that sentence is clear and unambiguous the rule applies that parol evidence may not be received to change its meaning. But there is another rule of construction equally well established, that parol evidence may be received to explain an ambiguity or to show what the parties to a contract intend by the *589use of words employed by them not on their face clear or unmistakable. These rules of construction do not conflict, nor is the one an exception to the other. (Thomas v. Scutt, 127 N. Y. 141.)
Considering the contract of February 1, 1905, in its entirety the meaning of the sentence above quoted is not entirely clear. It is stated in the contract that water was desired for defendant’s “ laundry and manufacturing uses.” Whether the clause “ the supply is to be taken from a 2" meter,” which immediately follows the statement of the purpose for which the water is required, is a limitation on the supply of water as confidently claimed by plaintiff or whether it is merely a description of the method of delivering and measuring that supply is uncertain. This uncertainty is more pronounced in view of the indispensable necessity of a proper and sufficient water supply to conduct the business for which it was intended and the inherent difficulty in understanding why different prices should prevail dependent upon the method of delivery rather than the amount delivered. Such uncertainty in the meaning of the contract at once opens the door for the introduction of parol evidence to properly understand what the parties intended. The circumstances under which they made their contract and under which the defendant conducted its business so far as known to plaintiff and the conversations between the representatives of the different parties were all pertinent to this question and I think the testimony which the learned trial justice struck from the case should have been retained and considered by him in construing this contract; not for the purpose of varying its terms but for the purpose of ascertaining its meaning.
I am not unmindful that defendant is confronted with the argument that the writing of March twentieth was unnecessary if the contract of February first covered the subsequently increased supply. That is a circumstance which should be considered in conjunction with all the other circumstances and in the light of such explanation as defendant may be able to give. Its force and weight need not now receive further consideration as upon a new trial other facts may magnify or minimize its importance.
Judgment reversed on law and facts and new trial granted, with costs to appellant to abide event.